DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities: In line 2, “the exhaust gas” should be corrected to “an exhaust gas” and in line 4, “an exhaust gas” should be corrected to “the exhaust gas” in order to improve the form of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-15

		For example:
	In Claim 1, lines 11-13, recites “a controller connected to the exhaust pipe at the front of the housing and controlling a concentration of a non-combustion fuel included in the exhaust gas according to a temperature of the exhaust gas flowing into the housing” however it is not clear as to what is required by the claim (e.g. is the recitation describing that the controller is physically connected to the exhaust pipe, or implies that the controller is connected to a sensor which is connected to the exhaust pipe and if so is sensor required by the claim or not). For the purposes of treating the claim under prior art, the language is interpreted as the controller is connected to the exhaust pipe via a sensor. The examiner suggest amending the claim to include for example, “a sensor which is connected to the controller” and not the controller itself is connected to the exhaust pipe, in order to overcome the rejection.
	In claim 1, lines 14-20, recites “wherein the controller temporarily performs a rich control…” however it is not clear if the recitation is describing the capability of the controller or if the controller is configured to perform the function. For the purposes of treating the claim, the language is interpret as that the controller is configured to perform the function.
In Claim 9, in lines 4-5, recites “a housing receiving an exhaust gas exhausted from an engine and disposed on an exhaust pipe to exhaust a passing 
The following errors explicitly found in Claims 1 and 9 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-11 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2019/0178181 A1 to Lupescu et. al. (Lupescu).

Examiner’s note: The rejection below is based on broad claim interpretation that the function and step of lean control is occurring at any time and not immediately after the function and step of performing the rich control.
 
In Reference to Claim 1
An exhaust gas purification system of a vehicle provided on an exhaust pipe connected to an exhaust side of an engine for purifying an exhaust gas of the engine, comprising: 
a housing (housing of #182, 178) having a front and a rear, the housing (housing of #182, 178) receiving the exhaust gas exhausted from the engine (10) and disposed on the exhaust pipe to exhaust passing exhaust gas backward; 
a front catalyst (182) embedded in the housing (housing of #182, 178) to primarily purify the exhaust gas flowing into the housing (housing of #182, 178) through the front of the housing; 
a rear catalyst (178) embedded in the housing (housing of #182, 178) to secondarily purify the exhaust gas passing through the front catalyst (182) before flowing out to the rear of the housing (housing of #182, 178); and 
a controller (12) connected to the exhaust pipe at the front of the housing (housing of #182, 178) (via sensor #187) and controlling a concentration of a 
wherein the controller (12) temporarily performs a rich control (step 306) for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing (housing of #182, 178) to be a rich fuel when the temperature of the exhaust gas flowing into the housing (housing of #182, 178) is less than a predetermined temperature (during cold start), and continuously performs a lean control (step 310) for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing (housing of #182, 178) to be a lean fuel after the rich control (step 310) (once cold start finishes) (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 2
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the front catalyst (182) is a palladium catalyst oxidizing hydrocarbons and carbon monoxide and simultaneously occluding nitrogen oxides (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 4
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the rear catalyst (178) is a rhodium catalyst reducing nitrogen oxides (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).


The exhaust gas purification system of the vehicle of claim 4 (see rejection to claim 4 above), wherein the rear catalyst (178) is a Rh/CZO catalyst (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 6
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the controller (12) performs a normal control (step 410) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182, 178) so that a lean fuel and a rich fuel are periodically repeated with a regular interval when the temperature of the exhaust gas flowing into the housing (housing of #182, 178) is greater than or equal to a predetermined temperature (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 7
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the rich control (step 306) lasts for more than 1 second at a lambda value of less than 0.9 (see at least Lupescu Figs. 1-7 and paragraphs 103).

In Reference to Claim 8


In Reference to Claim 9
A control method for controlling an exhaust gas purification system of a vehicle, in which a front catalyst (182) to primarily purify the exhaust gas and a rear catalyst (178) to secondarily purify the exhaust gas passing through the front catalyst (182) are embedded in a housing (housing of #182 and 178) receiving an exhaust gas exhausted from an engine (10) and disposed on an exhaust pipe to exhaust a passing exhaust gas backward and a concentration of a non-combusted fuel contained in the exhaust gas is controlled according to a temperature of the exhaust gas flowing into the housing (housing of #182 and 178) by a controller (10), comprising the steps of: 
performing, by the controller (12), a rich control (step 306) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182 and 178) to be a rich fuel directly after starting of the engine (10); 
performing, by the controller (12), a lean control (step 310) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182 and 178) to be a lean fuel; 
determining, by the controller (12), whether a temperature of the exhaust gas flowing into the housing (housing of #182 and 178) is a predetermined 
performing, by the controller (12), a normal control (steps 410 or 510) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182 and 178) so that a lean fuel and a rich fuel are periodically repeated with a regular interval (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 10
The control method of the exhaust gas purification system of the vehicle of claim 9 (see rejection to claim 9 above), wherein the rich control is temporarily performed (in step 306) and the lean control (step 310) is performed after the front catalyst (182) is reduced by the rich control (step 306) (once cold start is finished) (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 11
The control method of the exhaust gas purification system of the vehicle of claim 9 (see rejection to claim 9 above), wherein whether the temperature of the exhaust gas flowing into the housing (housing of #182 and 178) is the predetermined temperature or more is continuously determined while the lean control is performed (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-15 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lupescu in view of Pub No. US 2018/0023437 A1 to Suzuki et. al. (Suzuki).

Examiner’s note: The rejection below is based on narrower claim interpretation that the function and step of lean control is occurring immediately after the function and step of performing the rich control.

In Reference to Claim 1
Lupescu teaches (except for the bolded and italic recitations below):
An exhaust gas purification system of a vehicle provided on an exhaust pipe connected to an exhaust side of an engine for purifying an exhaust gas of the engine, comprising: 
a housing (housing of #182, 178) having a front and a rear, the housing (housing of #182, 178) receiving the exhaust gas exhausted from the engine (10) and disposed on the exhaust pipe to exhaust passing exhaust gas backward; 
a front catalyst (182) embedded in the housing (housing of #182, 178) to primarily purify the exhaust gas flowing into the housing (housing of #182, 178) through the front of the housing; 
a rear catalyst (178) embedded in the housing (housing of #182, 178) to secondarily purify the exhaust gas passing through the front catalyst (182) before flowing out to the rear of the housing (housing of #182, 178); and 

wherein the controller (12) temporarily performs a rich control (step 306) for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing (housing of #182, 178) to be a rich fuel when the temperature of the exhaust gas flowing into the housing (housing of #182, 178) is less than a predetermined temperature (during cold start or activation temperature), and continuously performs a lean control (step 310) for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing (housing of #182, 178) to be a lean fuel (right) after the rich control (step 310) (once cold start finishes) (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).
Lupescu does not explicitly teaches (bolded and italic recitations above) as to continuously perform a lean control for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a lean fuel right after the rich control. However, it is known in the art before the effective filing date of the claimed invention to continuously perform a lean control for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a lean fuel right after the rich control. For example, Suzuki teaches to perform the step of continuously perform a lean control (S109) for controlling the concentration of the non-combusted fuel 

In Reference to Claim 2
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the front catalyst (182) is a palladium catalyst oxidizing hydrocarbons and carbon monoxide and simultaneously occluding nitrogen oxides (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 4
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the rear catalyst (178) is a rhodium catalyst reducing nitrogen oxides (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 5


In Reference to Claim 6
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the controller (12) performs a normal control (step 410) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182, 178) so that a lean fuel and a rich fuel are periodically repeated with a regular interval when the temperature of the exhaust gas flowing into the housing (housing of #182, 178) is greater than or equal to a predetermined temperature (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).

In Reference to Claim 7
The exhaust gas purification system of the vehicle of claim 1 (see rejection to claim 1 above), wherein the rich control (step 306) lasts for more than 1 second at a lambda value of less than 0.9 (see at least Lupescu Figs. 1-7 and paragraphs 103).

In Reference to Claim 8


In Reference to Claim 9
Lupescu teaches (except for the bolded and italic recitations below):
A control method for controlling an exhaust gas purification system of a vehicle, in which a front catalyst (182) to primarily purify the exhaust gas and a rear catalyst (178) to secondarily purify the exhaust gas passing through the front catalyst (182) are embedded in a housing (housing of #182 and 178) receiving an exhaust gas exhausted from an engine (10) and disposed on an exhaust pipe to exhaust a passing exhaust gas backward and a concentration of a non-combusted fuel contained in the exhaust gas is controlled according to a temperature of the exhaust gas flowing into the housing (housing of #182 and 178) by a controller (10), comprising the steps of: 
performing, by the controller (12), a rich control (step 306) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182 and 178) to be a rich fuel directly after starting of the engine (10); 
performing, by the controller (12), a lean control (step 310) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182 and 178) to be a lean fuel (immediately following the rich control); 

performing, by the controller (12), a normal control (steps 410 or 510) for controlling the concentration of the non-combusted fuel contained in the exhaust gas flowing into the housing (housing of #182 and 178) so that a lean fuel and a rich fuel are periodically repeated with a regular interval (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).
Lupescu does not explicitly teaches (bolded and italic recitations above) as to perform a lean control for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a lean fuel right after the rich control. However, it is known in the art before the effective filing date of the claimed invention to perform a lean control for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a lean fuel right after the rich control. For example, Suzuki teaches to perform the step of perform a lean control (S109) for controlling the concentration of the non-combusted fuel included in the exhaust gas flowing into the housing to be a lean fuel right after the rich control (S107). Suzuki further teaches that performing such step provides faster heating of the catalyst and improves the purification of HC and CO (see at least Suzuki Figs. 1-14 and 

In Reference to Claim 10
The control method of the exhaust gas purification system of the vehicle of claim 9 (see rejection to claim 9 above), wherein the rich control is temporarily performed (in step 306) and the lean control (step S109) is performed after the front catalyst (182) is reduced by the rich control (step S107) (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82) (see at least Suzuki Figs. 1-14 and paragraphs 21, 52-72).

In Reference to Claim 11
The control method of the exhaust gas purification system of the vehicle of claim 9 (see rejection to claim 9 above), wherein whether the temperature of the exhaust gas flowing into the housing (housing of #182 and 178) is the predetermined temperature or more is continuously determined while the lean control (S109) is performed (Suzuki teaches to stop the heating process when the temperature of catalyst reaches activation temperature therefore it would have been obvious to one of ordinary skill in the art that the system of Lupescu in view of Suzuki would continuously determine while performing the temperature 

In Reference to Claim 12
The control method of the exhaust gas purification system of the vehicle of claim 11 (see rejection to claim 11 above), wherein when the temperature of the exhaust gas flowing into the housing (housing of #182 and 178) is less than the predetermined temperature (activation temperature), the lean control (S109) (which is part of temperature raising control) is continuously performed (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82) (see at least Suzuki Figs. 1-14 and paragraphs 21, 52-72).

In Reference to Claim 13
The control method of the exhaust gas purification system of the vehicle of claim 11 (see rejection to claim 11 above), wherein when the temperature of the exhaust gas flowing into the housing (housing of #182 and 178) is the predetermined temperature or more, the normal control (step 410) is performed (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82) (see at least Suzuki Figs. 1-14 and paragraphs 21, 52-72).

In Reference to Claim 14
The control method of the exhaust gas purification system of the vehicle of claim 13 (see rejection to claim 13 above), wherein the control method is finished 

In Reference to Claim 15
The control method of the exhaust gas purification system of the vehicle of claim 9 (see rejection to claim 9 above), wherein the front catalyst (182) is a palladium catalyst oxidizing hydrocarbons and carbon monoxide and simultaneously occluding nitrogen oxides, the rear catalyst (178) is a rhodium catalyst reducing nitrogen oxides, the nitrogen oxides are occluded to the front catalyst (182) while the lean control (S109) is performed in a state wherein the temperature of the exhaust gas flowing into the housing is less than the predetermined temperature (activation temperature) after the rich control (S306) is performed, and nitrogen oxides are separated from the front catalyst (182) and reduced in the rear catalyst (178) while the temperature of the exhaust gas flowing into the housing is the predetermined temperature (activation temperature) or more such that the normal control (step 410) is performed (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82) (see at least Suzuki Figs. 1-14 and paragraphs 21, 52-72).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lupescu in view of Suzuki and further in view of Pub No. US 2015/0231566 A1 to Xu et. al. (Xu).
 
In Reference to Claim 3

The exhaust gas purification system of the vehicle of claim 2 (see rejection to claim 2 above), wherein the front catalyst (182) is a Pd/CZO catalyst (see at least Lupescu Figs. 1-7 and paragraphs 3, 5, 44-82).
Lupescu teaches that the front catalyst (182) is a Pd and is a HC trap, however Lupescu is silent (bolded and italic recitations above) as to the front catalyst (182) is a Pd/CZO catalyst. However, it is known in the art before the effective filing date of the claimed invention that a HC trap is a Pd/CZO catalyst. For example, Xu teaches HC trap (10) having a Pd/CZO catalyst. Xu further teaches having such structure provides higher purification in lower temperature (see at least Xu Fig.2 and paragraphs 30-31, 49-56). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front catalyst of Lupescu in view of Suzuki to have Pd/CZO catalyst as taught by Xu in order to provides higher purification in lower temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2012/0240561 A1 to Sobue et. al. (Sobue) teaches front and rear catalysts located within a housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 12, 2022